RENDERED: JULY 16, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0257-WC


CROTHALL HEALTHCARE                                                 APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-79578



CAROLYN ESTEPP;
HONORABLE PAUL L. WHALEN,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD                                          APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Crothall Healthcare (Crothall) petitions for review of an opinion

and order by the Workers’ Compensation Board (Board) affirming an

administrative law judge’s (ALJ) award of total disability benefits to Carolyn

Estepp (Estepp). Crothall argues that the ALJ improperly relied on the impairment
rating assessed by Estepp’s physician and that there was no substantial evidence

supporting a finding that Estepp is totally disabled. We conclude that Crothall has

failed to show that the ALJ misconstrued controlling authority or committed a

flagrant error in assessing the evidence. Hence, we affirm.

             Crothall provides cleaning services for the University of Kentucky

(UK) Hospital. Beginning in 2017, Estepp was employed by Crothall in

housekeeping at the Hospital. She also testified that she worked in housekeeping

for UK from 1989 to 2014. Estepp testified that her job required changing bed

linens, cleaning offices, cleaning patient rooms, mopping, dusting, cleaning

windows (which required climbing on a step stool), bending, working on her hands

and knees, as well as stooping (to clean baseboards and under beds).

             On May 1, 2019, Estepp fell in a hallway in the basement of UK

Hospital. She experienced immediate right leg pain after the fall and has since felt

pain from her right hip to her right ankle. She first sought treatment at the UK

Hospital emergency room, and then was next treated at Concentra and the UK

Clinic.

             Following the insurer’s initial denial of her claim, Estepp filed a Form

101 on June 7, 2019. In support of her claim, she filed medical records from UK

Hospital, UK Clinic, and Concentra. Estepp also submitted the records and report

of Dr. Frank Burke, Jr. (Dr. Burke), who evaluated Estepp on August 26, 2019. He


                                         -2-
noted Estepp’s May 1, 2019, fall at work. She reported experiencing immediate

right hip and knee pain. Dr. Burke diagnosed a right distal femoral fracture

extending intraarticularly into the right knee. He determined she had not reached

maximum medical improvement (“MMI”); therefore, he could not assess an

impairment rating pursuant to the 5th Edition of the American Medical

Association, Guides to the Evaluation of Permanent Impairment (“AMA Guides”).

He noted additional diagnostic studies were indicated.

             Dr. Burke again evaluated Estepp on December 2, 2019. He found

she had reached MMI. He stated she has chronic right knee pain and has a mild

limp. Based upon loss of motion in her right hip and right knee, along with pain

and her limp, he assessed a 13% impairment rating pursuant to the AMA Guides.

Dr. Burke noted recommended that Estepp should undergo a work hardening

rehabilitation program. He also recommended she avoid repeated squatting or

ladder/stepstool climbing.

             Dr. Ellen Ballard (Dr. Ballard) evaluated Estepp at Crothall’s request

on January 28, 2020. She noted Estepp has not worked since her May 1, 2019,

injury. Dr. Ballard stated Estepp could fully squat, and had normal right hip, knee,

and ankle range of motion. She diagnosed a history of a non-displaced femur

fracture. She also noted Estepp’s history of a 2019 cholecystectomy with a cancer

diagnosis. Dr. Ballard assessed a 2% impairment rating pursuant to the AMA


                                        -3-
Guides for Estepp’s ongoing pain stemming from her injury. Dr. Ballard disagreed

with Dr. Burke’s impairment assessment, stating Estepp could return to work with

no restrictions.

                The ALJ rendered an opinion, award, and order on September 28,

2020, finding Estepp is permanently totally disabled due to her May 1, 2019, work

injury. The ALJ reiterated this determination in an amended opinion, award, and

order issued October 1, 2020. In pertinent part, the ALJ relied on the evaluation

and impairment rating assessed by Dr. Burke. The ALJ noted Dr. Burke’s

assessment that Estepp walks with a limp, has to stop after a few steps, and is

unable to stand for long periods of time. Based upon the required job duties of a

housekeeper, as well as her age and educational background, the ALJ concluded

that Estepp is unable to return to her position with Crothall or a similar position.

The ALJ further found that Estepp is unable to return to any gainful employment.

Therefore, the ALJ awarded total disability benefits based on the 13% impairment

rating assessed by Dr. Burke. Because Estepp was already 71 years old, the award

provided that benefits will continue for as long as she is totally disabled, or until

four years after the date of injury. KRS1 342.730.

                Crothall filed a motion to re-open to allow the submission of

additional evidence. Crothall also filed a petition for reconsideration. The ALJ

1
    Kentucky Revised Statutes.



                                           -4-
entered orders denying these motions on October 26 and October 27, 2020. The

Board affirmed the award, concluding that the ALJ did not clearly err in relying on

the impairment rating assessed by Dr. Burke. The Board also determined that the

ALJ appropriately analyzed and applied the required factors in determining that

Estepp is permanently and totally disabled. Crothall now petitions for review of

this decision.

             The function of this Court’s review of the Board is to correct the

Board only where the Court perceives that the Board has overlooked or

misconstrued controlling statutes or precedent or committed an error in assessing

the evidence so flagrant as to cause gross injustice. Western Baptist Hosp. v. Kelly,

827 S.W.2d 685, 687-88 (Ky. 1992). “To properly review the Board’s decision,

this Court must ultimately review the ALJ’s underlying decision. Where the ALJ

has found in favor of the party who had the burden of proof, this Court must

determine whether the ALJ’s findings were supported by substantial evidence.”

Abbott Laboratories v. Smith, 205 S.W.3d 249, 253 (Ky. App. 2006) (citing

Special Fund v. Francis, 708 S.W.2d 641, 643 (Ky. 1986)). Substantial evidence

is “evidence of substance and relevant consequence having the fitness to induce

conviction in the minds of reasonable [people].” Id. (quoting Smyzer v. B.F.

Goodrich Chemical Co., 474 S.W.2d 367, 369 (Ky. 1971)). And, as the fact-

finder, the ALJ, not this Court or the Board, has “sole discretion to determine the


                                         -5-
quality, character, and substance of the evidence.” Id. Not only does the ALJ

weigh the evidence, but the ALJ may also choose to believe or disbelieve any part

of the evidence, regardless of its source. Id.

             Crothall primarily argues that Dr. Burke’s impairment rating was

inconsistent with the AMA Guides. Crothall focuses on Dr. Ballard’s criticism of

Dr. Burke’s report. In particular, Dr. Ballard stated that Dr. Burke’s assessment of

a 13% impairment rating was inconsistent with the diagnosis of a minimally-

displaced fracture. She opined that,

             [t]here is no reason for this patient to have any type of
             impairment based on range of motion of her hip, as her
             hip was not involved, and what [Dr. Burke] described as
             her left knee having a 5-degree flexion contracture with
             flexion to 105 degrees, whereas with the motion that I
             tested, she had -5 to 130 degrees bilaterally, and this is
             not abnormal.

             Crothall contends that the ALJ improperly relied on Dr. Burke’s

impairment rating without providing a sufficient explanation as to why he selected

this rating. We agree with Crothall that an ALJ cannot choose to give credence to

an opinion of a physician assigning an impairment rating that is not based upon the

AMA Guides. Jones v. Brasch-Barry Gen. Contractors, 189 S.W.3d 149, 153

(Ky. App. 2006). “In other words, a physician’s latitude in the field of workers’

compensation litigation extends only to the assessment of a disability rating




                                          -6-
percentage within that called for under the appropriate section of the AMA

Guides.” Id.

               But in this case, neither Crothall nor Dr. Ballard identified how Dr.

Burke’s impairment rating was inconsistent with the AMA Guides. As the Board

noted, there is no evidence in the record that either impairment rating was

incorrectly calculated pursuant to the AMA Guides, only that Dr. Burke and Dr.

Ballard based their ratings on different factors. Under the circumstances, we

cannot find that the ALJ erred by relying on Dr. Burke’s impairment rating.

               Crothall also argues that there was no substantial evidence to support

the ALJ’s finding that Estepp is totally disabled. Crothall points to Dr. Burke’s

assessment that she would be permitted to return to work with restrictions on

avoiding ladders and stepstools and squatting repeatedly. Crothall contends that

there are other positions at which Estepp could work subject to these restrictions.

               In rejecting this argument, the Board noted the applicable standard to

determine total disability.

                      We next note permanent total disability is defined
               as the condition of an employee who, due to an injury,
               has a permanent disability rating and has a complete and
               permanent inability to perform any type of work because
               of an injury. KRS 342.0011(11)(c). “Work” is defined
               as providing services to another in return for
               remuneration on a regular and sustained basis in a
               competitive economy. KRS 342.0011(34). In
               determining Estepp is permanently totally disabled, the
               ALJ was required to perform an analysis pursuant to City

                                           -7-
of Ashland v. Taylor Stumbo, 461S.W.3d 392 (Ky. 2015),
and Ira A. Watson Department Store v. Hamilton, [34
S.W.3d 48 (Ky. 2000)]. We additionally note, as Estepp
cited, an injured worker’s testimony may be considered
and relied upon when assessing total disability. Walker v.
Product Finishers, 505 S.W.2d 178 (Ky. 1974), Hush v.
Abrams, 584 S.W.2d 48 (Ky. 1979).

       We find the ALJ appropriately analyzed and
applied the required factors set forth in City of Ashland v.
Stumbo, supra, and Ira A. Watson Department Store v.
Hamilton, supra, in finding Estepp is permanently totally
disabled. The ALJ explained the five-step process
required to support a determination of permanent total
disability. The ALJ found Estepp sustained compensable
work-related injuries. He next determined Estepp has a
13% impairment rating based upon Dr. Burke’s
assessment. The ALJ could reasonably infer this as a
basis for assessing whether Estepp is disabled. The ALJ
next determined Estepp is unable to perform any of her
past work. He specifically noted the limitations specified
by Dr. Burke, and Estepp’s own ability assessment. The
ALJ also noted Estepp’s lack of education. The ALJ also
observed Crothall required Estepp to complete a job
application before she could return to work, which he
reasonably assumed indicated she may not be re-hired.
We acknowledge Crothall’s assertion of numerous jobs
that Estepp could perform. However, the record is bereft
of any evidence supporting this assertion. Based upon
the evidence, the ALJ determined Estepp’s inability to
work is due to the residual limitations from her work
injuries.

       We determine the ALJ appropriately outlined the
steps necessary, and the evidence he relied upon in
reaching his determination Estepp is permanently totally
disabled. The ALJ properly analyzed the claim, and his
decision falls squarely within his discretion. Therefore,
his determination on this issue will also remain
undisturbed.

                            -8-
             We agree with the Board that Crothall fails to show that the ALJ

misapplied the factors set out in City of Ashland v. Stumbo, supra, and Ira

A.Watson Dep’t Store v. Hamilton, supra. Likewise, Crothall does not show that

those factors would compel a finding other than total disability. Therefore, we

agree with the Board that there is no basis to disturb the ALJ’s determination.

             Accordingly, we affirm the February 5, 2021, opinion of the Board

affirming the ALJ’s opinion and award rendered on September 28, 2020, and the

amended opinion and award issued on October 1, 2020.

             ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE CAROLYN
                                         ESTEPP:
David D. Black
Louisville, Kentucky                     Timothy J. Wilson
                                         Lexington, Kentucky




                                         -9-